FILED

JUL 29 2009
C|erk, U.S. District and

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

jesse Johns°n» § Bankruptcy Courts
Petitioner, )
)
v. ) Civil Action No.
) 09 1410
Barack Obama, )
)
Respondent. )
MEMORANDUM OPINION

This matter is before the Court on petitioner’s pro se application for a writ of habeas
corpus accompanied by his application to proceed in forma pauperis. The Court will grant the
application to proceed in forma pauperis and, pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii), will
dismiss the case for failure to state a claim upon which relief can be granted.

Petitioner, a resident of West Helena, Arkansas, inexplicably names President Barack
Obama as the sole respondent to this action based on alleged acts taken by a judge who presided
over petitioner’s civil case in the United States District Court for the Eastern District of
Arkansas. See Pet. & Attachments. In any event, petitioner does not appear to be in the
government’s custody and is not challenging said custody. He therefore fails to state a claim for
habeas relief under 28 U.S.C. § 224l. See 28 U.S.C. § 2242 ("Application for a writ of habeas
corpus . . . shall allege the facts concerning the applicant’s commitment or detention, the name of
the person who has custody over him and by virtue of what claim or authority, if known."). A
separate Order of dismissal accompanies this Memorandum Opinion.

`@1 c y€»£w!£

United\§tates District Judge
Date:July Z/ ,2009